

116 S2309 IS: U.S.-Israel Cybersecurity Center of Excellence Act
U.S. Senate
2019-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2309IN THE SENATE OF THE UNITED STATESJuly 29, 2019Ms. Rosen (for herself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the Secretary of State to submit a report on potential benefits and impact to the United
			 States of establishing a joint United States-Israel cybersecurity center
			 of excellence.
	
 1.Short titleThis Act may be cited as the U.S.-Israel Cybersecurity Center of Excellence Act. 2.Report on potential benefits and impact to the United States of establishing a joint United States-Israel Cybersecurity Center of ExcellenceNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report examining the potential benefits and impact to the United States of establishing a joint United States-Israel Cybersecurity Center of Excellence based in the United States and Israel to leverage the experience, knowledge, and expertise of institutions of higher education (as such term is defined in subsection (a) or (b) of section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), private sector entities, and government entities in the area of cybersecurity and protection of critical infrastructure (as such term is defined in subsection (e) of section 1016 of the Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c; enacted in title X of the USA PATRIOT Act (Public Law 107–56)).
 3.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Homeland Security of the House of Representatives.